FILED
                                                                        United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                            Tenth Circuit

                            FOR THE TENTH CIRCUIT                             January 26, 2021
                        _________________________________
                                                                           Christopher M. Wolpert
                                                                               Clerk of Court
 CARLOS MANUEL RODRIGUEZ-
 ORTIZ, a/k/a Carlos Rodriguez-Cisneros,

       Petitioner,

 v.                                                             No. 20-9545
                                                            (Petition for Review)
 ROBERT M. WILKINSON, Acting United
 States Attorney General, *

       Respondent.
                        _________________________________

                            ORDER AND JUDGMENT **
                        _________________________________

Before LUCERO, BACHARACH, and PHILLIPS, Circuit Judges.
                  _________________________________

      Carlos Manuel Rodriguez-Ortiz petitions for review of a Board of Immigration

Appeals (Board) order denying his motion to reopen his removal proceedings. We

dismiss the petition for review for lack of jurisdiction.



      *
        On January 20, 2021, Robert M. Wilkinson became Acting Attorney General
of the United States. Consequently, his name has been substituted for William P.
Barr as Respondent, per Fed. R. App. P. 43(c)(2).
      **
        After examining the briefs and appellate record, this panel has determined
unanimously to honor the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
submitted without oral argument. This order and judgment is not binding precedent,
except under the doctrines of law of the case, res judicata, and collateral estoppel. It
may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1
and 10th Cir. R. 32.1.
                                   I. Background

      Petitioner, a native and citizen of Mexico, entered the United States illegally in

1998. In 2009, the Department of Homeland Security initiated removal proceedings,

contending he was removable as an alien who was present in the United States

without admission or parole. See 8 U.S.C. § 1182(a)(6)(A)(i). Through counsel,

Petitioner admitted the Department’s factual allegations, conceded removability, and

sought relief in the form of cancellation of removal pursuant to 8 U.S.C.

§ 1229b(b)(1). To obtain relief, he needed to demonstrate that he had “been a person

of good moral character” during the ten-year period before his application, and that

his “removal would result in exceptional and extremely unusual hardship” to his wife

and three children, all of whom were United States citizens. See id.

§ 1229b(b)(1)(B), (D).

      The Immigration Judge (IJ) denied the application, finding Petitioner did not

meet either requirement. With respect to good moral character, the IJ outlined

Petitioner’s many contacts with law enforcement in the United States, including two

convictions for driving under the influence and a 2012 domestic violence conviction.

The IJ acknowledged that most of the incidents occurred outside the relevant ten-year

period and that Petitioner had “stayed out of trouble since 2012.” R. at 170. But the

IJ noted that Petitioner had been in jail fourteen weeks during the relevant period,

and concluded he could not demonstrate the requisite good moral character because




                                           2
of the “seriousness” of the domestic violence and DUI convictions, “the number of

offenses,” and his “repeated disregard for the law.” Id.

      Turning to family hardship, the IJ found Petitioner’s four qualifying family

members would stay in the United States upon his removal. The IJ acknowledged

Petitioner’s evidence about the emotional, medical, and educational challenges each

of his daughters faced. But the IJ found that despite their challenges the children

were “generally healthy” and there was no evidence “any medical or educational

problems []would be significantly exacerbated” by Petitioner’s removal. Id. at 171.

The IJ also acknowledged that the loss of Petitioner’s income would cause economic

hardship for the whole family, but noted that his wife still worked full time and held

that “economic hardship to one’s qualifying relatives due to reduced income does not

rise to the level of exceptional and extremely unusual hardship.” Id. at 172. The IJ

further found nearby relatives would “help care for” the children and “provide a

supportive and stable environment in” Petitioner’s absence. Id. at 171. After

“consider[ing] all evidence whether expressly referred to in [the] decision or not,” id.

at 167, and weighing the evidence “both individually and cumulatively,” id. at 170,

the IJ concluded that while Petitioner’s removal would “be difficult for his wife and

children,” their hardship would not be “substantially different from that typically

experienced when [an alien] with close family members” is removed, id. at 172

(emphasis omitted). See In re Monreal-Aguinaga, 23 I. & N. Dec. 56, 65 (BIA 2001)

(explaining that to establish “exceptional and extremely unusual hardship” an alien

must show “his qualifying relatives would suffer hardship that is substantially

                                           3
different from, or beyond, that which would normally be expected from the

deportation of an alien with close family members” in the United States).

      On appeal, the Board found the IJ did not clearly err in finding that

Petitioner’s daughters are “generally healthy, even if some evidence may support a

contrary finding.” R. at 106 (internal quotation marks omitted). The Board agreed

with the IJ’s conclusion that the support of nearby relatives “mitigates some of the

hardship” Petitioner’s removal might cause. Id. at 107. It also agreed with the IJ that

the loss of Petitioner’s income did not meet the statutory standard because reduced

income is a “common result” of a family member’s removal. Id. (internal quotation

marks omitted). And it rejected Petitioner’s contentions that the IJ “overlooked a

portion of the record” and failed to analyze the cumulative effect of the hardship on

his qualifying relatives. Id. In so doing, the Board accepted the IJ’s statement that

he considered all of the evidence both individually and cumulatively, and explained

that an IJ is not required to “discuss every single piece of evidence in the record . . .

as long [as] the decision reflects meaningful consideration of the relevant substantial

evidence.” Id. Because it agreed with the IJ’s ultimate determination that

Petitioner’s hardship evidence was insufficient to establish eligibility for cancellation

of removal, the Board denied Petitioner’s application on that basis alone and declined

to address his challenges to the IJ’s holding that he also failed to establish the

requisite good moral character.

       About a month later, Petitioner moved to reopen his removal proceedings,

presenting what he characterized as new hardship evidence, including information

                                            4
about his wife’s physical and mental health issues, his oldest daughter’s emotional

and educational challenges, and his middle daughter’s drug use and other struggles

stemming from problems with her mother and her mother’s boyfriend. He asked the

Board to reopen the proceedings and remand to the IJ for reconsideration of his

application for cancellation based on his new evidence.

      The Board denied the motion for two reasons. First, it found some of the

evidence Petitioner submitted in support of reopening was not new and previously

unavailable, and that regardless of whether it was new, reopening was not warranted

because the evidence was insufficient “to overcome” the IJ’s factual findings and still

did not demonstrate the requisite level of family hardship. Id. at 4. Accordingly, the

Board concluded Petitioner had “not shown that the new evidence would likely

change the result of his case.” Id. at 5; see Maatougui v. Holder, 738 F.3d 1230,

1240 (10th Cir. 2013) (explaining that to merit reopening, an alien must present new

and previously unavailable facts demonstrating that “if proceedings before the IJ

were reopened . . ., the new evidence offered would likely change the result in the

case” (brackets and internal quotation marks omitted)). Second, the Board concluded

that even if the new evidence were sufficient to establish extreme and unusual

hardship, reopening was not warranted because the motion did not address the IJ’s

determination that Petitioner was also ineligible for cancellation based on his failure

to meet the good moral character requirement.




                                           5
                                     II. Discussion

      Petitioner claims the Board erred by concluding his new hardship evidence did

not warrant reopening. We conclude we lack jurisdiction to review his challenges to

the Board’s hardship determination.

      We do not have jurisdiction to review the BIA’s discretionary determinations

regarding applications for cancellation of removal. See 8 U.S.C. § 1252(a)(2)(B)(i)

(“[N]o court shall have jurisdiction to review . . . any judgment regarding the

granting of relief under section . . . 1229b”). Whether an alien has demonstrated the

exceptional and extremely unusual hardship required for cancellation of removal by

§ 1229b(b)(1)(D) is one such discretionary determination beyond our review.

Alzainati v. Holder, 568 F.3d 844, 848 (10th Cir. 2009).

      Like Petitioner, the alien in Alzainati appealed the BIA’s denial of his motion

to reopen based on new evidence supporting his claim of exceptional and extremely

unusual hardship. See 568 F.3d at 847. Noting that we would not have jurisdiction

to review the BIA’s hardship ruling if it had been challenged on direct review, we

considered whether an alien can, by appealing the denial of a motion to reopen,

“indirectly obtain judicial review of a discretionary ruling that is not directly

reviewable.” Id. at 848. We explained that “a proper jurisdictional analysis must

consider the basis for the denial of the motion to reopen,” because some grounds for

denial of reopening would not implicate the jurisdictional bar on judicial review of

discretionary decisions. See id. at 849-50. But “[i]f the [Board] decides, in an

exercise of agency discretion, an alien has not produced sufficient evidence to

                                            6
warrant a finding of exceptional and extremely unusual hardship, we cannot review

that decision.” Id. at 850. Thus, if “[t]he [Board]’s denial of the motion to reopen

was, like the underlying order of removal, based on the merits of the hardship issue,

which is a discretionary determination,” the jurisdictional bar precludes our review

unless the alien raises a constitutional claim or a question of law. Id.; see 8 U.S.C.

§ 1252(a)(2)(D).

       “An alien does not present a colorable constitutional claim capable of avoiding

the jurisdictional bar by arguing that the evidence was incorrectly weighed,

insufficiently considered, or supports a different outcome.” Galeano-Romero v.

Barr, 968 F.3d 1176, 1184-85 (10th Cir. 2020) (internal quotation marks omitted).

And “[a] petition for review does not raise a question of law by disputing the [BIA]’s

appraisal of the degree of hardship likely to [qualifying relatives],” id. at 1182, or by

criticizing “how the Board exercise[d] its discretion” even if such criticisms are

“framed as a challenge to the application of a legal standard to established fact,”
id. at 1184.

       Petitioner contends the Board erred in finding some of his evidence was not

new or previously unavailable, failed to consider all of the hardship evidence he

submitted in support of reopening, and did not meaningfully analyze or improperly

weighed evidence he claims meets the hardship standard and establishes his

eligibility for cancellation. But these complaints about the adequacy of the Board’s

analysis and its weighing of the evidence are exactly the types of merits-based

challenges we lack jurisdiction to review. See Alzainati, 568 F.3d at 850. And his

                                            7
contentions that the Board’s decision is “manifestly contrary to the law,” Aplt.

Opening Br. at 8, and that the Board violated his right to due process by denying

reopening without remanding to the IJ for “further development of the record for

purposes of establishing eligibility for the relief sought,” id. at 6, 11, do not raise

either a question of law or a constitutional claim. They are nothing more than

another way of contending that the Board weighed the evidence incorrectly and made

the wrong discretionary decision, and we lack jurisdiction to review such claims. See

Galeano-Romero, 968 F.3d at 1185 (rejecting attempt to couch claims that Board

“failed to consider all the relevant factors . . . in the aggregate” and “overvalued” and

“undervalued” evidence as constitutional claims); Alzainati, 568 F.3d at 851

(concluding argument that Board violated due process by not addressing certain

evidence in its order was “just a quarrel about the level of detail required in the

[Board]’s analysis, not a colorable due process claim”).

       Because the Board’s denial of Petitioner’s motion to reopen hinged on its

hardship determination, and because we lack jurisdiction to review that

determination, we need not address the parties’ arguments regarding the Board’s

failure to review the IJ’s conclusion that he did not show the requisite good moral

character. See Galeano-Romero 968 F.3d at 1180 n.5 (declining to consider

good-moral-character arguments where Board’s cancellation decision hinged on

unreviewable hardship determination).




                                             8
                                 III.   Conclusion

      Because we lack jurisdiction to review Petitioner’s claims, we dismiss the

petition for review.


                                          Entered for the Court


                                          Gregory A. Phillips
                                          Circuit Judge




                                         9